Citation Nr: 0812959	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  07-17 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to April 13, 2004, 
for the assignment of a 20 percent disability rating for 
service-connected chronic lumbosacral strain.

2.  Entitlement to an effective date prior to August 21, 
2006, for the assignment of a 40 percent disability rating 
for service-connected chronic thoracolumbar strain, also 
claimed as degenerative disc disease.

3.  Whether the veteran is entitled to separate compensable 
disability ratings for the thoracic and lumbar spine 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from October 1985 to February 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida.

In October 2007, the veteran testified at a personal hearing 
in Washington, DC, over which the undersigned Acting Veterans 
Law Judge presided.  A transcript of the hearing has been 
associated with the veteran's claims file.

During the October 2007 hearing, the veteran raised the issue 
of entitlement to service connection for a neck disorder, 
secondary to his service-connected chronic thoracolumbar 
strain, also claimed as degenerative disc disease.  The Board 
does not have jurisdiction of this issue as it has not been 
adjudicated by the RO.  The matter is referred to the RO for 
appropriate action.

The case has been advanced on the Board's docket under the 
provisions of 38 C.F.R. § 20.900(c).




FINDINGS OF FACT

1.  Service connection for chronic lumbosacral strain was 
initially granted by rating action dated in September 1986, 
at which time a 10 percent disability rating was assigned 
effective as of February 28, 1986; a notice of disagreement 
was not received to initiate an appeal from that 
determination.

2.  By rating actions dated in August 1987, September 1987, 
July 1990, and August 1990, the RO confirmed and continued 
the 10 percent disability rating for the service-connected 
chronic lumbosacral strain; a notice of disagreement was not 
received to initiate an appeal from any of the 
determinations.

3.  A formal claim for an increased disability rating for the 
service-connected chronic lumbosacral strain was received by 
the RO in April 2004.

4.  In a decision of the Board dated in July 2006, the 
veteran was awarded an increased disability rating of 20 
percent for his service-connected chronic lumbosacral strain.  
This decision was implemented by rating action of the RO 
dated in September 2006 and was made effective as of April 
13, 2004, the date of the veteran's claim for an increased 
disability rating.

5.  By rating action dated in March 2007, the RO awarded an 
increased disability rating of 40 percent for the service-
connected chronic thoracolumbar strain, also claimed as 
degenerative disc disease, effective as of August 21, 2006, 
the date of the veteran's renewed claim for an increased 
disability rating.

6.  Applicable regulations do not allow for separate 
disability ratings for the thoracic strain and the lumbar 
strain.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 13, 
2004, for the grant of a 20 percent disability rating for 
service-connected chronic lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.157(b); 3.400 (2007).

2.  The criteria for an effective date prior to August 21, 
2006, for the grant of a 40 percent disability rating for 
service-connected chronic thoracolumbar strain, also claimed 
as degenerative disc disease, have not been met.  38 U.S.C.A. 
§§ 5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.157(b); 3.400 (2007).

3.  The claim of entitlement to separate disability ratings 
for the lumbosacral spine disorder and the thoracic spine 
disorder is without legal merit.  38 U.S.C.A. §§ 5103A, 5107, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in April 2004, January 2006, September 2006, 
October 2006, and January 2007, the veteran was notified of 
the evidence not of record that was necessary to substantiate 
his claims.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  He was, in essence, told to submit all 
relevant evidence he had in his possession.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the 
letters dated in September 2006 and January 2007.  Adequate 
notice has been provided to the veteran prior to the transfer 
and certification of his case to the Board and complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The dispositive factual matters 
pertain to documents that have been on file for many years.  
There is no indication in the record that there is any 
additional relevant evidence that has not been associated 
with the claims file.  As the current issues are a legal 
matter, there is no need to obtain a VA compensation 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

 Earlier effective date

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400 (2007).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 C.F.R. § 3.151(a) (2007).  The 
term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2007).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet.  App. 196, 198-200 (1992).   An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a) (2007).

In cases involving increases in disability compensation, the 
effective date will be the earliest date at which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the date of receipt of the claim will be 
the effective date.  38 C.F.R. § 3.400(o)(2) (2007).  A total 
disability rating based upon individual unemployability claim 
qualifies as a claim for increased disability compensation 
and is subject to the specific criteria under 38 U.S.C.A. § 
5110(b)(2) (West 2002) and 38 C.F.R. §  3.400(o)(2) (2007).  
The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to an examination or 
treatment of a disability for which service connection was 
previously established.  38 C.F.R. § 3.157(b); see Harper v.  
Brown, 10 Vet. App. 125, 126 (1997); but see Hazan v. Gober,  
10 Vet. App. 511, 518 (1997).

Under 38 C.F.R. § 3.157(b)(1), once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability was not compensable in degree, receipt 
of outpatient, hospital examination, or admission to a VA or 
uniformed services hospital will be accepted as receipt of an 
informal claim for an increased evaluation based on the date 
of the outpatient treatment, hospital examination, or 
admission to a VA or uniformed services hospital. 

Chronic lumbosacral strain

The Board has reviewed the evidence of record, including the 
following: service medical records; reports of VA 
examinations in August 1986, February 1990, June 2004 and May 
2006; reports of VA hospitalizations, dated from June 30, 
1987 to August 6, 1987, August 29, 1987 to September 4, 1987, 
July 1988 to August 1988, and from May 1990 to June 1990; VA 
clinical records, dated from 1988 to 2007; and copies certain 
treatises submitted by the veteran.

Entitlement to service connection for chronic lumbosacral 
strain was initially granted by rating action dated in 
September 1986, at which time a 10 percent disability rating 
was assigned effective as of February 28, 1986.  A notice of 
disagreement was not received to initiate an appeal from that 
determination.

A VA examination report dated in August 1986 shows that the 
veteran reported with back spasms.  He was resistant to all 
back movements. The diagnosis was chronic lumbar pain; no 
objective findings.  X-rays of the lumbosacral spine showed 
that disc spaces were well maintained.

The 10 percent disability rating was confirmed and continued 
by rating decisions of the RO dated in August 1987, September 
1987, July 1990, and August 1990.

A VA examination report dated in February 1990 shows that the 
lower extremity reflexes were present but weak, and no 
sensory change was detected.  Straight leg raising was 
positive at about 15 degrees, bilaterally.  The diagnosis was 
chronic lumbosacral strain versus degenerative disc disease, 
without radiculopathy.  X-rays demonstrated well maintained 
intervertebral disc spaces.  X-rays of the lumbosacral spine 
taken in May 1990 were unremarkable except for mild 
degenerative arthritis of the facet joints of L5-S1.

VA outpatient treatment records dated from October 2003 to 
August 2004 show that the veteran was able to get onto the 
examining table without difficulty.  Straight leg raising was 
negative for pain; knee jerk and ankle jerk reflexes were 2+ 
and equal.  He had full range of motion of the back without 
guarding.

A formal claim for an increased disability rating for the 
service-connected chronic lumbosacral strain was received by 
the RO in April 2004.  

A VA examination report dated in June 2004 shows that the 
examiner indicated that it was very difficult to elicit any 
information from the veteran as he had been vague in 
responding to questions about the time or severity of his 
symptoms.  It was  observed that he walked slowly with a 
cane, but that he had no limp or gait changes. He made 
minimal effort to follow the examiner's requests during the 
examination. He refused to repeat range of motion so that he 
could be evaluated for fatigability or increased pain or 
change in range of motion.  Physical examination did reveal 
10 degrees of left lateral flexion and 20 degrees of right 
lateral flexion.  He had 5 degrees of forward flexion and was 
unwilling to attempt to flex any further.  On straight leg 
raise testing, he was unwilling to raise his leg more than 
one inch off the examining table.  However, his passive 
straight leg raise was negative to 70 degrees.  With the 
veteran distracted, it was determined that his deep tendon 
reflexes were 2+ and equal, bilaterally.  X-rays of the 
lumbosacral spine were normal.  The diagnosis was mild lumbar 
strain.  According to the examiner, the findings were 
inconclusive and inaccurate, as the veteran's physical 
examination findings and radiological findings did not 
correlate.

A magnetic resonance imaging (MRI) study of the lumbar spine 
dated in September 2004 shows diffuse disc bulging at L4-5.  
No nerve root impingement was seen. Minimal disc bulging at 
T11-12 was also seen on MRI of the thoracic spine.

A VA examination report dated in May 2006 shows that the 
veteran walked with a cane.  There was bilateral negative 
straight leg raise.  Spasm was detected in the upper lumbar 
spine.  There was loss of lumbar lordosis.  Gait was slow and 
mildly antalgic.  Lumbar spine flexion was zero to 60 
degrees; extension was zero to 30 degrees; lateral flexion 
was zero to 26 degrees, bilaterally; and rotation was zero to 
30 degrees, bilaterally.  Deep tendon reflexes were 2+ and 
symmetrical at the knees and ankles, bilaterally.  Motor 
strength was 5/5, bilaterally.  Lower extremity sensation was 
intact, bilaterally.  The thoracic spine was nontender to 
palpation.  The examiner indicated that after review of the 
claims file, including the X-ray reports at the time of the 
original injury and over the years afterwards, the assessment 
was that the veteran had sustained a muscle strain while in 
service.  The examiner added that the veteran's disc disease 
was not caused by muscle strain, and that typically, muscle 
strains resolve.  The examiner concluded that it was unlikely 
that the muscle strain in 1985 caused current disc findings 
on MRI about 20 years later.  It would be a resort to 
speculation to state that the veteran's current disc changes 
were due to muscle strain 20 years earlier.

In a decision of the Board dated in July 2006, the veteran 
was awarded an increased disability rating of 20 percent for 
his service-connected chronic lumbosacral strain.  This 
decision was implemented by rating action of the RO dated in 
September 2006 and was made effective as of April 13, 2004, 
the date of the veteran's claim for an increased disability 
rating.  

In August 2006, the veteran submitted a new claim for an 
increased disability rating for his service-connected chronic 
lumbosacral strain.

A VA outpatient treatment record dated in January 2007 shows 
that the veteran reported continued lumbar pain.  He 
described difficulty sleeping as a result of his back 
symptoms.  He indicated that he was using a cane all the 
time, and that his balance was off resulting in occasional 
falls.  Physical examination revealed 30 degrees of flexion 
at the thoracolumbar junction before pain would stop further 
bending.  He was able to flex chin to chest, and angle was 
greater than 30 degrees.  The impression, in pertinent part, 
was back pain and degenerative disc disease.

By rating action dated in March 2007, the RO awarded an 
increased disability rating of 40 percent for the service-
connected chronic thoracolumbar strain, also claimed as 
degenerative disc disease, effective as of August 21, 2006, 
the date of the veteran's reopened claim for an increased 
disability rating.

During his October 2007 hearing, the veteran asserted that 
his current 40 percent disability rating should be effective 
as of the date of his original claim of service connection in 
1986 as his symptoms have been consistent since that time.  
He also asserted that the symptoms associated with his 
thoracic and lumbar spines should be rated separately, and 
that he should have been awarded a separate disability rating 
for arthritis of the thoracolumbar spine.

An effective date prior to April 13, 2004, for the assignment 
of a 20 percent disability rating for service-connected 
chronic lumbosacral strain

As noted above, prior to the veteran's April 2004 claim for 
an increased disability rating, the 10 percent disability 
rating was most recently confirmed and continued by rating 
decision of the RO dated in August 1990.  The veteran did not 
appeal this decision, thus it became final.  38 U.S.C.A. § 
7105(c) (2007).

In April 2004, the veteran filed a claim for an increased 
disability rating for the service-connected chronic 
lumbosacral strain.  In support of his claim, he submitted VA 
outpatient treatment records dated from October 2003 to 
August 2004 which had shown that he was able to get onto the 
examining table without difficulty, that straight leg raising 
was negative for pain, and that he had full range of motion 
of the back without guarding.  He also underwent VA 
examinations in June 2004 and May 2006, and submitted the 
September 2004 MRI study.  

In a decision of the Board dated in July 2006, the veteran 
was awarded an increased disability rating of 20 percent for 
his service-connected chronic lumbosacral strain.  This 
decision was implemented by rating action of the RO dated in 
September 2006 and was made effective as of April 13, 2004, 
the date of the veteran's renewed claim for an increased 
disability rating.  The RO reasoned that upon reviewing the 
foregoing evidence, as it was not factually ascertainable 
that the veteran had exhibited an increase in his disability 
within one year of receipt of the reopened claim, the 
effective date would be the date of his renewed claim which 
was in April 2004.  See 38 C.F.R. § 3.400(o)(2).  There was 
no other competent medical evidence of record showing 
symptoms or findings that met the criteria for a 20 percent 
disability rating that were dated within the one-year period 
prior to April 2004.

The Board acknowledges the veteran's contention that he has 
been suffering from an increase in his low back disability 
for a number of years.  However, if the increase became 
ascertainable more than one year prior to the date of receipt 
of the reopened claim, then the proper effective date would 
still be the date of the claim which in this case was in 
April 2004.  See generally Harper v. Brown, 10 Vet. App. 125 
(1997).  In other words, if the veteran is correct in saying 
that an increase took place prior to April 2004, then under 
applicable law VA would not be able to assign an effective 
date prior to that date of claim since he had not filed a 
claim for an increase, either formal or informal, prior to 
that time, following the final August 1990 RO decision.  

The only way the veteran could attempt to overcome the 
finality of the August 1990 decision in an attempt to gain an 
earlier effective date, is to request a revision of that 
decision based on clear and unmistakable error (CUE) or by a 
claim to reopen based on new and material evidence.  See Cook 
v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); 
see also 38 U.S.C. § 5109A(a) ("a decision by the Secretary . 
. . is subject to revision on the grounds of clear and 
unmistakable error.  If evidence establishes the error, the 
prior decision shall be reversed or revised."); 38 U.S.C. § 
5108 ("if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."); Andrews v. Nicholson, 421 F.3d 
1278, 1281 (Fed. Cir. 2005).  The veteran has done neither.

Since the August 1990 RO decision is final, the decision is 
not subject to revision in the absence of CUE in the 
decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 
20 Vet. App. 296 (2006) (finding that only a request for 
revision based on CUE could result in the assignment of an 
effective date earlier than the date of a final decision).  
CUE in any of the prior RO decisions has not been alleged.  
There is no legal basis for making the effective date of the 
20 percent disability rating for chronic lumbosacral strain 
retroactive to a date prior to the currently assigned April 
13, 2004, as the veteran seeks.  

In the present case, the RO has found that an increase in 
severity within one year of the date of the renewed claim was 
not shown, and an effective date was assigned accordingly.  
The Board agrees with that finding, and there is no basis for 
an effective date prior to April 13, 2004. 

An effective date prior to August 21, 2006, for the 
assignment
of a 40 percent disability rating for service-connected 
chronic thoracolumbar strain

Following the final July 2006 decision of the Board, in 
August 2006, the veteran submitted a renewed claim for an 
increased disability rating for his service-connected chronic 
lumbosacral strain.

In support of his claim, he submitted VA outpatient treatment 
records dated in January 2007 which showed that he had 
continued lumbar pain.  He described difficulty sleeping as a 
result of his back symptoms.  He indicated using a cane all 
the time, and that his balance was off resulting in 
occasional falls.  Physical examination revealed 30 degrees 
of flexion at the thoracolumbar junction before pain would 
stop further bending.  He was able to flex chin to chest, and 
angle was greater than 30 degrees.  The impression, in 
pertinent part, was back pain and degenerative disc disease.

By rating action dated in March 2007, the RO awarded an 
increased disability rating of 40 percent for the service-
connected chronic thoracolumbar strain, effective as of 
August 21, 2006, the date of the veteran's reopened claim for 
an increased disability rating.  

As noted above, in this case, the veteran's request to 
establish an effective date prior to August 21, 2006, amounts 
to a request to disregard the law regarding finality.  The 
July 2006 decision of Board awarding an increased disability 
rating was final.  The veteran did not appeal that decision.  
As noted above, the only way the veteran could attempt to 
overcome the finality of that decision, in an attempt to gain 
an earlier effective date, is to request a revision of that 
decision based on CUE or by a claim to reopen based on new 
and material evidence.  See Cook, 318 F.3d at 1339; Andrews, 
421 F.3d at 1281; see also 38 U.S.C. §§ 5109A(a), 5108 (West 
2002 & Supp. 2007).  The veteran has done neither.

Since the July 2006 decision of Board is final, the decision 
is not subject to revision in the absence of CUE in the 
decision.  38 U.S.C.A. §§ 7104, 5109A; see Rudd, 20 Vet. App. 
at 296.  CUE in any of the prior RO or Board decisions has 
not been alleged.  There is no legal basis for making the 
effective date of the current 40 percent disability rating 
for chronic lumbosacral strain retroactive to a date prior to 
the currently assigned August 21, 2006, as the veteran seeks.  
The July 2006 final Board decision bars such an effective 
date.  See 38 U.S.C.A. § 7104.  Thus, the attempt to overcome 
finality in raising a freestanding claim must be denied.  

A separate disability rating for thoracic and lumbar spine 
disabilities

The veteran submitted a claim for service connection for a 
thoracic spine disorder in August 2006.  He also submitted a 
claim for degenerative disc disease of both the lumbar spine 
and thoracic spine in October 2006.  

As indicated above, the veteran is already service-connected 
for a chronic lumbosacral strain which has been rated 
pursuant to Diagnostic Code 5237 which provides the rating 
criteria for a lumbosacral or cervical strain.  Effective 
September 26, 2003, a lumbosacral strain is rated under the 
general rating formula for diseases and injuries of the 
spine.  In pertinent part, under the general rating formula, 
a 40 percent disability rating will be assigned for forward 
flexion of the thoracolumbar spine of 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2007).

The applicable diagnostic code provision for a thoracic spine 
disability is the same as that for the already service-
connected lumbosacral spine disability, as the thoracolumbar 
spine as a whole is contemplated under Diagnostic Code 5237.  
The thoracolumbar spine is considered as one spinal segment.  
There is no entitlement under the law to separate disability 
ratings for the lumbar spine and the thoracic spine.  Range 
of motion is based on the entire thoracolumbar spine.  As the 
veteran's claim associated with a thoracic spine disorder was 
received by the RO in August 2006, the current version of the 
regulations are applicable, and the law does not allow for a 
separate disability rating.  Therefore, the claim of 
entitlement to a separate disability rating for a lumbosacral 
spine disorder and a thoracic spine disorder under Diagnostic 
Code 5237 lacks legal merit, and must be denied as matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board notes that the veteran's service connected back 
disorder is not shown to have resulted in intervertebral disk 
syndrome, so as to warrant evaluation under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  As to the asserted entitlement to a separate 
disability rating for disk disease of the thoracolumbar 
spine, the May 2006 VA examination report concluded that it 
was unlikely that a muscle strain in 1985 caused his current 
disk findings on MRI dated 20 years later, and that it would 
be a resort to speculation to state that his current disc 
changes were due to muscle strain 20 years earlier.  

The Board notes that the RO interpreted the January 2007 VA 
outpatient treatment record as supporting a relationship 
between the veteran's lumbosacral strain and his degenerative 
disc disease.  Even if this were the case, his thoracolumbar 
spine with degenerative disc disease would be rated using the 
criteria under Diagnostic Code 5003 which provides for 
degenerative arthritis.  Under this diagnostic code 
provision, degenerative arthritis established by X-ray is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for specific joints involved.  
The veteran's service-connected lumbosacral strain has been 
evaluated based on the range of motion of his thoracolumbar 
spine which was shown to be limited to 30 degrees in January 
2007.  As stated, the spinal segment of the thoracolumbar 
spine is considered as one in the determination of range of 
motion.  

The currently assigned 40 percent disability rating is 
appropriate for range of motion limited to 30 degrees.  A 
higher disability rating of 60 percent would not be warranted 
unless there were favorable ankylosis of the cervical and 
thoracic spine or intervertebral disc syndrome with 
incapacitating episodes of at least 6 weeks during the last 
twelve months.  

The Board finds that the veteran's arthritis has already been 
contemplated by the assigned disability rating for his 
service-connected chronic lumbosacral strain.  To rate the 
disorder separately would result in impermissible 
"pyramiding."  As such, entitlement to separate disability 
ratings for the thoracic spine, lumbar spine and degenerative 
disc disease is denied.

	(CONTINUED ON NEXT PAGE)





ORDER

1.  An effective date prior to April 13, 2004, for the 
assignment of a 20 percent disability rating for service-
connected chronic lumbosacral strain, is denied.

2.  An effective date prior to August 21, 2006, for the 
assignment of a 40 percent disability rating for service-
connected chronic thoracolumbar strain, also claimed as 
degenerative disc disease, is denied.

3.  Entitlement to a separate disability rating for thoracic 
and lumbar spine disabilities is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


